Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Micrus Endovascular Corporation (Exact name of registrant as specified in its charter) Delaware 000-51323 23-2853441 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 821 Fox Lane, San Jose, California (Address of principal executive offices) (Zip Code) (408) 433-1400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): £Large accelerated filerRAccelerated filer£Non-accelerated filer£Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ NoR As of August 3, 2009, there were 15,844,700 shares of common stock, par value $0.01, of the registrant outstanding. MICRUS ENDOVASCULAR CORPORATION INDEX TO FORM 10-Q Page Number Part I. Financial Information Item 1. Condensed Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of June 30, 2009 and March 31, 2009 3 Condensed Consolidated Statements of Operations for the Three Months Ended June 30, 2009 and 2008 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2009 and 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 Part II. Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Submission of Matters to a Vote of Security Holders 40 Item 5. Other Information 40 Item 6. Exhibits 40 Signatures 41 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements MICRUS ENDOVASCULAR CORPORATION Condensed Consolidated Balance Sheets (unaudited) (In thousands, except share and per share amounts) June 30, March 31, ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net of allowance for doubtful accounts of $124 and $119 at June 30, 2009 and March 31, 2009, respectively Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Deferred tax assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued payroll and other related expenses Short-term borrowings Accrued liabilities Total current liabilities Other non-current liabilities Total liabilities Commitments and contingencies (Note 7) Stockholders' equity: Preferred stock, $0.01 par value; Authorized: 1,000,000 shares; none issued and outstanding - - Common stock, $0.01 par value; Authorized: 50,000,000 shares Issued and outstanding: 15,844,344 shares and 15,820,369 shares at June 30, 2009 and March 31, 2009, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents MICRUS ENDOVASCULAR CORPORATION Condensed Consolidated Statements of Operations (unaudited) (In thousands, except per share amounts) Three Months Ended June 30, Revenues $ $ Cost of goods sold Gross profit Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Income (loss) from operations ) Interest income 16 Interest expense ) (4 ) Other income (expense), net (2 ) Income (loss) before income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) Net income (loss) per share Basic $ $ ) Diluted $ $ ) Weighted-average number of shares used in per share calculations: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents MICRUS ENDOVASCULAR CORPORATION Condensed Consolidated Statements of Cash Flows (unaudited) (In thousands) Three Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) in operating activities: Depreciation and amortization Provision for doubtful accounts 2 3 Loss on disposal of equipment 45 - Provision for excess and obsolete inventories 30 Unremitted issuance of stock for tentative settlement of patent litigation - Stock-based compensation Deferred income taxes ) Changes in operating assets and liabilities, net of effect of acquisitions: Accounts receivable Inventories ) ) Prepaid expenses and other current assets 98 Other assets 5 Accounts payable ) Accrued payroll and other related expenses ) ) Accrued liabilities Other non-current liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Restricted cash in connection with forward contracts ) - Acquisition of property and equipment ) ) Earn-out payment in connection with acquisition of VasCon, LLC ) ) Earn-out payment in connection with acquisition of Neurologic UK Ltd. - ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options 19 Net cash provided by financing activities 19 Effect of foreign exchange rate changes on cash ) 55 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents MICRUS ENDOVASCULAR CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 — Formation and Business of the Company Micrus Endovascular Corporation (the “Company”) was incorporated under the laws of the state of Delaware in June 1996. The Company develops, manufactures and markets both implantable and disposable medical devices used in the treatment of cerebral vascular diseases. The Company’s products are used by interventional neuroradiologists, interventional neurologists, and endovascular neurosurgeons to treat both cerebral aneurysms responsible for hemorrhagic stroke and intracranial atherosclerosis, which may lead to ischemic stroke. Hemorrhagic and ischemic stroke are both significant causes of death and disability worldwide. Interim unaudited financial information The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. The unaudited interim condensed consolidated financial statements have been prepared on the same basis as the annual financial statements. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring and out of period adjustments) considered necessary for a fair presentation of the Company’s financial position as of the date of the interim balance sheet and results of operations and cash flows for the interim periods. These financial statements should be read in conjunction with the audited financial statements and notes thereto for the preceding fiscal year included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2009 which was filed with the SEC on June 11, 2009.Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. The condensed consolidated balance sheet at March 31, 2009 was derived from audited financial statements, but does not include all disclosures required by GAAP. The results of operations for the interim period ended June 30, 2009 may not necessarily be indicative of the results that may be expected for the fiscal year ended March 31, 2010, or any future period. Liquidity On a cumulative basis, the Company has incurred net losses since its inception. While the Company has been profitable in the two most recent quarters, there are no assurances that the Company will continue to be profitable in the foreseeable future. Management believes that the Company’s current cash position as of June 30, 2009 and the cash expected to be generated from operations will be sufficient to meet the Company’s working capital and capital expenditure requirements through the fiscal year ending March 31, 2010. To the extent that existing cash and cash generated from operations are insufficient to fund its future activities, the Company would seek to borrow funds under the credit facility. However, given that certain financial and other covenants of the Credit Agreement (see Note 5 - Line of Credit) are required to be met, these funds may not be available to the Company at such time. Accordingly, the Company may need to reduce discretionary spending and raise additional funds through public or private equity or debt financing. Any additional equity financing may be dilutive to stockholders and debt financing, if available, may involve covenants that would restrict the Company. Additional funds may not be available on terms favorable to the Company or at all. Failure to manage discretionary spending or raise additional capital as required may adversely impact the Company’s ability to achieve its intended business objectives. The Company believes that it will be able to maintain compliance with the debt covenants of the Credit Agreement through the fiscal year ending March 31, 2010. Note 2 — Summary of Significant Accounting Policies The Company’s significant accounting policies are fully described in Note 2 to the Consolidated Financial Statements included in the Company’s annual report filed on Form 10-K for the fiscal year ended March 31, 2009, as filed with the SEC on June 11, 2009. Principles of consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. 6 Table of Contents The Company’s international subsidiaries use their local currency as the functional currency. Assets and liabilities are translated at exchange rates prevailing at the balance sheet date. Revenue, expense, gain and loss accounts are translated at average exchange rates during the period. The resulting translation adjustments are recorded directly to accumulated other comprehensive income (loss). Restricted cash As of June 30, 2009, the Company had a restricted cash balance of 150,000 Swiss francs, or approximately 138,000 U.S. dollars, in connection with the pledged asset requirement for foreign currency forward contracts with UBS AG. Out of period adjustments For the three months ended June30, 2009, the Company recorded adjustments to cost of goods sold, operating expenses and certain balance sheet accounts to record additional expenses primarily related to stock-based compensation expense that were not appropriately recorded in prior periods. The net adjustments resulted in the Company reporting $281,000 in additional pre-tax expenses. These adjustments reduced earnings per share by $0.02 for the three months ended June30, 2009. These adjustments both individually and in the aggregate were not material to any of the fiscal 2009 interim or full year consolidated financial statements nor are they expected to be material to full year fiscal 2010 results. Use of estimates The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from these estimates. These estimates and assumptions include reserves and write-downs related to accounts receivable and inventories, the recoverability of long-term assets, deferred tax assets and liabilities and related valuation allowances. Revenue recognition – sales made to Latin American distributors Sales to the Company’s Latin American distributors are made according to similar contractual terms as sales to other distributors. However, due to historically longer delays in receiving payments and a higher level of write-offs relating to our Latin American distributors, the Company had concluded that through March 31, 2008 collectibility was not reasonably assured at the time that the distributor took title to the inventory. Accordingly, the Company had recognized revenues from its sales to Latin American distributors when cash was collected. The Company has evaluated its experience with its Latin American distributors and has concluded that collectibility is now reasonably assured upon shipment, and began recognizing revenue upon shipment to these distributors beginning in the quarter ended June 30, 2008. Revenues recognized upon shipment to the Company’s Latin American distributors were $0.6 million and $0.7 million for the three months ended June 30, 2009 and 2008, respectively. Additionally, the deferred revenue balance at March31, 2008 of $0.7 million for these distributors and the related cost of goods sold of $273,000 that had been deferred were recognized as revenue and cost of goods sold, respectively, in the three months ended June 30, 2008. Product warranty Once a sale has occurred, the customer has no right of return and the Company provides its customers with limited warranty rights. To date, product returns under warranty have not been significant. The warranty accrual as of June 30, 2009 and March 31, 2009 was insignificant to the financial position of the Company and the change in the accrual for both the current-year quarter and prior-year quarter was insignificant to the Company’s results of operations and cash flows. Foreign currency transactions Other income (expense), net, includes foreign currency gains or losses related to a loan with the Company’s Swiss subsidiary, and currency gains or losses resulting from differences in exchange rates between the time of recording of the transaction and the cash settlement of foreign currency denominated receivables and payables.
